Citation Nr: 0032247	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post trauma 
of the right knee with residual scar and arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
condition, claimed as secondary to the service connected 
right knee disability.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of vein removal 
from the right leg for coronary artery bypass graft.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
December 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Atlanta, Georgia RO.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Status post trauma of the right knee with residual scar 
and traumatic arthritis is manifested by no more than pain 
throughout range of motion.  Functional impairment is 
minimal.

2.  Competent evidence that a left knee disability is 
proximately due to or the result of service connected post-
traumatic right knee with residual scar and arthritis has not 
been presented. 

3.  Competent evidence that the service connected post-
traumatic right knee with residual scar and arthritis 
aggravated the left knee has not been presented.

4.  Competent evidence attributing residuals of a right vein 
removal to VA Medical Center hospital treatment has not been 
presented.


CONCLUSIONS OF LAW

1.  Status post trauma of the right knee with residual scar 
and arthritis is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§§ 4.59, 4.71a, Diagnostic Code 5010 (1999).

2.  The claim for service connection for a left knee 
disability claimed as secondary to service connected post-
traumatic right knee with residual scar and arthritis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of vein removal in 
the right leg.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Right Knee

Service connection for unstable right knee joint due to 
trauma with residual scar was granted in March 1983 and 
assigned a 10 percent evaluation under Diagnostic Code 5257 
for other impairment of the knee.  This appeal stems from a 
May 1998 rating decision that confirmed and continued a 10 
percent evaluation for status post trauma of the right knee 
with residual scar and arthritis, currently evaluated as 10 
percent disabling.

In October 1999, the RO issued a Statement of the Case and a 
revised code sheet that reclassified the Diagnostic Code 
under which the right knee disability was rated.  The RO 
stated that the right knee disability was previously rated 
under Diagnostic Code 5257 which considered recurrent 
subluxation or lateral instability, and that the cited 
evidence did not show this.  The evidence showed 
posttraumatic degenerative changes and the RO evaluated the 
right knee disability under Diagnostic Code 5010 for 
traumatic arthritis.  The 10 percent evaluation was confirmed 
and continued under Diagnostic Code 5010.

The Board has first considered whether the action of the RO 
in changing the Diagnostic Code for rating this right knee 
disability was proper.  Service connection for any disability 
or death which has been in effect for 10 or more years will 
not be severed except upon a showing that the original grant 
was based on fraud or it is clearly shown from military 
records that the person concerned did not have the requisite 
service or character of discharge.  38 C.F.R. § 3.957 (1999).  
Service connection for a right knee disability has been in 
effect since 1981 and is protected under this regulation.  
There are no facts to suggest fraud or nonqualifying service 
or discharge in this case. 

Both 38 U.S.C.A. § 1159 (West 1991) and 38 C.F.R. § 3.957 
(1999) protect service connection for any disability or 
death, not diagnoses.  VAOPGPREC 68-91 (1991).  The appellant 
is service connected for a right knee disability.  A 
modification in the diagnosis that has no effect on the 
appellant's service connected status for a right knee 
disability does not terminate service connection for that 
condition.  In the instant case, a change in the Diagnostic 
Code which is based on the medical evidence contained in the 
file and which continues to support service connection for a 
right knee disability, does not change the protected status 
of the disability since service connection was not severed.  
VAOPGPREC13-92 (1992).  There is no evidence in the record to 
indicate that the appellant's condition is more closely 
analogous to any other condition of the knee than to 
traumatic arthritis, and there is considerable evidence that 
his condition is associated with traumatic arthritis.  Butts 
v. Brown, 5 Vet. App. 532, 539 (1993); Arnesen v. Brown, 8 
Vet. App. 432 (1995).  The Board finds that the RO's action 
to change the Diagnostic Code from 5257 to 5010 to properly 
reflect the medical evidence while confirming and continuing 
the 10 percent evaluation was not improper and has not 
prejudiced this appellant.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his right knee is more disabling than currently 
evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from L. W. Blake Memorial 
Hospital, and the VA Medical Center as was identified by the 
appellant to the undersigned during the hearing conducted in 
March 2000.  Furthermore, at the conclusion of the hearing 
the file was held open for 65 days in order for VA Medical 
Center records to be secured, and records dated between 1997 
and 2000 have been associated with the claims folder.  The 
appellant was informed of the evidence necessary to support 
his claims, and any duty to suggest evidence pursuant to 
38 C.F.R. § 3.103 (1999) has been met.  There is no 
indication from the appellant that there is further 
outstanding evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When the appellant filed his claim, he alleged that his right 
knee was swollen and hurt.  The appellant testified before 
the Board in March 2000.  He indicated the examination 
conducted to evaluate his right knee was inadequate.  The 
doctor made incorrect statements.  He could not get up on the 
table.  He had difficulty walking, and this was due to the 
instability in his knee as well as the loss of his toes by 
amputation.  When the doctor bent his knee it popped, and 
this was a constant and severe thing.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings, it will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Flexion of the leg limited to 15 degrees is given a 30 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent evaluation; flexion limited to 45 degrees warrants 
a 10 percent evaluation; and a noncompensable evaluation is 
assigned for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (1999).

With extension of the leg limited to 45 degrees, a 50 percent 
evaluation is warranted.  With extension limited to 30 
degrees, a 40 percent evaluation is warranted.  With 
extension limited to 20 degrees, a 30 percent evaluation is 
warranted.  With extension limited to 15 degrees, a 20 
percent evaluation is warranted.  With extension limited to 
10 degrees, a 10 percent evaluation is warranted.  When 
extension limited to 5 degrees, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.71a; Diagnostic Code DC 5261 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14 (1999). 

The provisions of 38 C.F.R. § 4.59 (1999) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

The Board has considered whether Diagnostic Code 5257 for 
other impairments of the knee is applicable.  This code 
defines impairment due to recurrent subluxation or lateral 
instability.  The most probative evidence in this case 
immediately preceding and during the pendency of this appeal 
fails to demonstrate recurrent subluxation or lateral 
instability and therefore this Diagnostic Code is not 
applicable.  The Board is aware that the veteran has stated 
that he has instability.  The veteran is competent to report 
that he has instability and his statements have been 
considered.  However, we conclude that the examinations, 
prepared by skilled neutral professionals, disclosing no 
instability are more probative of the degree of impairment 
than the veteran's unsupported lay statements.  In 
particular, it was documented in February 1999 that the 
ligaments were stable, and in August 1999, it was documented 
that there was no instability.

Absent evidence of right knee ankylosis, dislocation or 
removal of the semilunar cartilage, or nonunion or malunion 
of the tibia and fibula, no other Diagnostic Codes are 
applicable.  The evidence demonstrates that the disability of 
his right knee is due to traumatic arthritis, and therefore 
rating under the Diagnostic Code for traumatic arthritis is 
appropriate in this case. 

VA Medical Center records revealed a right knee complaint in 
January 1999.  For one month he was having more problems with 
popping, pain and swelling.  On examination of the right knee 
there was no swelling, no effusion and no redness.  There was 
pain throughout range of motion with moderate crackles.  The 
diagnostic impression was right knee arthritis.  In February 
1999 he complained of pain and stiffness in his right knee 
with popping sounds on movement.  On examination he had 
minimal decrease in range of motion.  He was seen in March 
1999 for chronic right knee pain.  He reported popping, 
catching and recurrent effusion since service in Vietnam.  On 
examination there was 1+ effusion in the right knee, and 
medial joint line tenderness.  Drawer and Lachman's signs 
were negative.  His collateral ligaments were stable with 
varus and valgus stressing.  Degenerative joint disease in 
the right knee was diagnosed.  A knee brace was prescribed.  
On examination in April 1999, there was 1+ effusion.  
Extension was to 0 degrees and flexion to 110 degrees.  

A VA examination of the right knee was conducted in August 
1999.  The appellant complained of pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance.  These 
conditions were constant.  The severity was distressing.  
There were no "flare-ups," the "flare-ups" occurred all of 
the time.  He had no symptoms associated with the scar.  He 
was able to dress himself, shower, cook, drive a car and 
climb stairs.  On physical examination leg length was equal.  
Gait was normal.  The feet showed no sign of abnormal weight 
bearing.  There was evidence of recent surgery on his left 
foot.  He did not have any limited function with standing or 
walking.  Flexion was to 120 degrees with pain.  Extension 
was to 0 degrees with pain.  Drawer and McMurray's testing 
was normal.  There was no heat, redness, swelling, effusion, 
drainage, abnormal motion, instability or weakness.  There 
was considerable crepitance.  X-ray examination revealed 
evidence of previous surgery, sclerosis, and posttraumatic 
degenerative changes.  Degenerative joint disease was 
diagnosed with subjective findings of pain, weakness and 
stiffness indicated.  The condition of the right knee scar 
was not active and there were no objective findings.  An 
addendum to the examination indicated that the right knee 
scar was barely noticeable.  The knee joint became painful 
throughout the range of motion.

The preponderance of the evidence is against a higher 
evaluation.  A compensable level of limitation of flexion or 
limitation of extension has not been shown on objective 
examination.  

It has been objectively confirmed that the right knee is 
painful throughout the range of motion.  The Board has 
considered whether there is a functional impairment in the 
right knee that approximates limited flexion or limited 
extension to a higher degree than 10 percent.  The Court has 
established that the DeLuca provisions are applicable to 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The appellant has complained of pain and pain on 
use, weakness, stiffness, subluxation, swelling, instability, 
dislocation, locking, fatigue and lack of endurance.  
However, we are left with the unmistakable impression that he 
does not have significant limit of function.  There has been 
no objective confirmation that pain limits range of motion, 
only that all range of motion was painful.  There is no 
objective evidence of more movement than normal; weakened 
movement; excess fatigability; and incoordination.  His broad 
assertions are unsupported and accorded less probative value 
the objective findings.  Therefore the functional impairment 
does not approximate a decrease in range of motion that would 
warrant a higher evaluation.  The Board does not doubt that 
he has pain on range of motion.  However, it is the limiting 
factor of pain rather than the existence of pain that is 
controlling; thus the Court has established the requirement 
of determining the functional impairment.

In this regard, the appellant's actual range of motion and 
functional range of motion appear to be about equal, 
approximately from 0 to 110 or 120 degrees.  Despite the 
appellant's complaints, he was observed to have a normal 
gait.  The appellant subjectively stated that he did not have 
limitation of standing or walking.  If we accept that the 
primary function of the knee involves acts of walking, 
standing and bending, an examination disclosing no weakness, 
instability, minimal limitation of motion and no impairment 
of gait or standing, it must be concluded that the overall 
functional impairment is minimal.  The appellant's pain does 
not significantly limit function.

The currently assigned evaluation recognizes that the 
traumatic arthritis in the appellant's right knee is 
productive of painful motion, and therefore warrants the 
currently assigned compensable evaluation.  The Board has 
considered the appellant's testimony and complaints, however 
objective functional impairment warranting a higher 
evaluation has not been identified.  Clearly there is a 
conflict between the appellant's statements and the objective 
findings.  We conclude that the objective findings prepared 
by skilled professionals are more probative of the actual 
level of disability and degree of his impairment.  

The Board has considered the appellant's complaint that his 
VA examination was inadequate.  However, the Board's decision 
was not based on that examination alone, and the treatment 
records from the VA Medical Center confirm the findings made 
in that VA examination.  Therefore, there is no basis for a 
finding that the VA examination was inadequate for rating 
purposes.

A scar is not a compensable condition unless the veteran 
experiences some complications with the scar; the current 
state of the record does not document any such complications.  
See generally 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.48, 
Chelte v. Brown, 10 Vet. App. 268 (1997).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection Left Knee

In August 1986, the appellant claimed service connection for 
residuals of a left knee injury including surgery due to a 
fall on his left knee which occurred when his service 
connected right knee gave way.  Secondary service connection 
for the left knee injury was denied in a January 1987 rating 
decision, with notice to the appellant of his right to appeal 
in March 1987. 

In his claim filed in September 1997, the appellant alleged 
that since his right knee was wounded in Vietnam, he has had 
to favor the left leg when he walked.  By putting more weight 
on his left leg it started to hurt constantly, and now the 
left foot was numb and tingled.  The appellant did not 
specifically address this issue in testimony before the 
Board. 

The RO addressed the issue de novo, without addressing 
whether there was new and material evidence.  In view of 
Allen v. Brown, 7 Vet. App. 439 (1995) and secondary service 
connection on that basis, it is possible that the RO 
considered the issue as a new claim.  We accept this theory.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen, 7 Vet. 
App. at 439.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A claim for secondary service connection, like all claims, 
must be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  A well-grounded claim 
for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.

Service connection for an unstable right knee joint due to 
trauma (later reclassified as post-traumatic right knee with 
residual scar and arthritis) was established from September 
1981.

The August 1967 entrance examination indicated his lower 
extremities were normal.  He denied a trick or locked knee.  
His lower extremities were normal at separation.

On VA examination in March 1983, function of the patella was 
not restricted in either knee.  Crepitus on flexion and 
extension was noted.  He was able to squat without support.  
No diagnosis was offered as to the left knee.

He had an injury to his left knee in November 1983.  The 
appellant alleged in a report of accidental injury submitted 
to the VA in October 1986 that while assisting a passenger 
from a van, his right knee gave way, and when he leaned on 
his left leg his left knee popped completely out.  Private 
medical records indicated a chondral fracture of the medial 
femoral condyle and traumatic chondromalacia patella and a 
tear of the anterior cruciate ligament, which was caused by a 
torsional hyperextension injury that occurred while assisting 
a person out of a van.  He underwent arthroscopy and repair 
in November 1983.  At that time no reference was made to the 
right knee.  In September 1984 he underwent arthroscopic 
surgery on the left knee with lysis of adhesions, 
chondroplasty of the patella and lateral retinacular release.

The VA Medical Center records submitted did not reference the 
cause of the left knee disorder.  Leg pain was attributed in 
these records to diabetic peripheral neuropathy.

The claim for service connection for a left knee disability 
is not well grounded.  The Board notes that the appellant 
has not claimed that he injured his left knee in service, 
and there is no record of a left knee injury in service.  
Therefore, although the appellant is a combat veteran, the 
provisions of 38 U.S.C.A. § 1154 do not apply.  Post-service 
left knee diagnoses have not been linked by competent 
evidence to service.

The claim for service connection for a left knee disability 
claimed as secondary to the service connection right knee is 
not well grounded.  No competent examiner has stated that a 
left knee disability is proximately due to or the result of 
a service-connected residuals of a right knee injury.  There 
is no competent evidence that the left knee was aggravated 
by the service connected right knee resulting in additional 
disability. 

The Board has examined the appellant's contentions.  He has 
alternatively contended that the right knee gave way and 
caused him to injure his left knee in November 1983, and that 
by putting more weight on his left leg it started to hurt, 
leading to numbness and tingling in that leg.  Lay testimony 
is competent when it regards features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  In a secondary service connection claim, 
the question centers on the relationship of one condition to 
another.  Such a relationship is not susceptible to informed 
lay observation and thus, for there to be credible evidence 
of such a relationship, medical evidence is required.  See, 
e.g., Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Although 
the appellant is competent to state that his right knee gave 
out while he assisted the person out of the van, the injury 
as reported by the medical examiner was of a twisting, 
hyperextension-type.  No competent examiner reported an 
injury to the left knee due to the right knee.  The appellant 
lacks the medical training and expertise to diagnose the type 
of left knee injury or to attribute it to the service 
connected right knee.  No competent examiner has linked his 
left knee diagnoses to putting too much weight on the leg.  
Leg pain has been attributed to diabetic peripheral 
neuropathy, and diabetes mellitus is not service connected.  
Lacking competent evidence that links any left knee 
disability to his service connected post-traumatic right knee 
with residual scar and arthritis, the claim is not well 
grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
October 1999.  Furthermore, in the hearing before the Board, 
the appellant was advised of the evidence necessary to well 
ground his claim, and the file was held open for 65 days to 
permit him to obtain this evidence.  In this respect, the 
Board is satisfied that the obligations imposed by section 
5103(a) and 38 C.F.R. § 3.103 have been satisfied.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

38 U.S.C.A. § 1151

In his claim submitted in September 1997, the appellant 
reported that he was admitted for bypass surgery on June 18.  
The doctors removed veins from his right leg to do this, even 
though they knew he had problems with his right leg.  The 
sites where the veins were removed had not healed, and they 
were still open and hurt.  He argued that there were other 
places they could have taken the veins.  In testimony before 
the Board in March 2000, the appellant alleged that when they 
amputated his toes they moved veins from his right leg to his 
left leg.  He did not know they were going to do that, and it 
further weakened his already weak right leg.  He should have 
been informed of this and given the option to have them taken 
from his arm or stomach.

The appellant has alleged entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991).  In Gardner 
v. Derwinski, 1 Vet. App. 584, (1991), the Court invalidated 
38 C.F.R. § 3.358 (c)(3) (1990), one of the enabling 
regulations under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. 
§ 351), on the grounds that that section of the regulation, 
which included an element of fault, did not properly 
implement the statute.  The Court's decision was appealed to 
both the United States Court of Appeals for the Federal 
Circuit and the Supreme Court.  Both affirmed the decision.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S. 115 (1994).  Thereafter, the Secretary 
of VA (the Secretary) sought an opinion from the Attorney 
General of the United States as to the full extent to which 
benefits were authorized under the Supreme Court's decision.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) (1999) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
warranted for the continuance or natural progress of a 
disease or injury.

38 U.S.C. § 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  However, in a 
precedent opinion dated December 31, 1997, the Acting General 
Counsel of VA concluded that the term "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date." VAOPGPREC 40-97 (December 31, 1997).  The appellant's 
claim for compensation under 38 U.S.C.A. § 1151 was filed on 
September 25, 1997 and thus, as stated above, will be 
considered under the law and regulation that does not require 
fault on behalf of VA.

The statute provides, in pertinent part, that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, ... not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation under this 
chapter and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

The implementing regulation provides:

(a) General. Where it is determined that 
there is additional disability resulting 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i) As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. § 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination.  (3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1998 as amended).

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted. 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim.  Murphy, 1 Vet. 
App. at 78.

The appellant needs to show incurrence or aggravation of a 
disability from VA hospitalization or medical or surgical 
treatment at a VA facility, and a medical nexus between the 
current disability and the VA hospitalization or medical or 
surgical treatment.  The issue of whether VA hospitalization 
or medical or surgical treatment at a VA facility caused or 
aggravated an injury would need competent medical evidence of 
a nexus between the disability and the VA treatment for the 
claim to be well grounded.  Given that the appellant has 
alleged additional disability resulting from two different 
operations performed on different dates, the Board will 
examine both.

1.  Coronary artery bypass graft, 1997:

According to a June 1997 VA Medical Center discharge summary, 
the appellant underwent coronary artery bypass grafting.  His 
past medical history was significant for insulin dependent 
diabetes mellitus, hypertension, peripheral vascular disease 
and increased cholesterol.  Pre-operative examination had 
revealed 3-vessel coronary artery disease.  There was no 
edema in his lower extremities and an ulcer was noted on the 
anterior shin of both lower extremities.  Dorsalis pedis and 
posterior tibial pulses were down but present. 

In September 1997 the appellant was seen for a slowly 
granulating right leg wound that was secondary to insulin 
dependent diabetes mellitus.  Later in September the wound 
was healing very slowly status post the June 1997 surgery.  
He also had peripheral neuropathy bilaterally of the upper 
and lower extremities.  In October 1997 he was treated for 
recurrent cellulitis over the vein graft site from the 
coronary artery bypass grafting surgery and had complaints of 
bilateral lower extremity pain.  He was diagnosed with 
bilateral diabetic neuropathy and medicated for the pain.

Venous stasis ulcers were noted on both lower extremities in 
November 1997 and were reported to have developed since the 
coronary artery bypass graft in June 1997 and right saphenous 
vein graft.  Electromyography studies conducted in November 
1997 revealed diabetic polyneuropathy.  In January 1998 he 
had a right venous stasis ulcer over the vein harvest site.  
There was decreased blood flow below the popliteal in the 
right leg.  In February 1998 he was noted to have an ulcer 
over the left venous harvest site in addition to an ulcer on 
the right leg.  Venous stasis ulcers were diagnosed.  In July 
1998, he had severe ulcers on both lower extremities 
secondary to diabetes mellitus and peripheral vascular 
disease.  He reported a left leg ulcer since a brown recluse 
spider bite and several fire ant bite ulcers that were slowly 
healing.

The claim for benefits under 38 U.S.C.A. § 1151 is not well 
grounded.  Competent evidence of additional disability 
resulting from the coronary artery bypass grafting surgery 
has not been presented.  Lower extremity ulcers were present 
bilaterally preoperatively.  There is no competent evidence 
that the bypass surgery caused the ulcers.  The leg ulcers 
have been attributed by competent evidence to insulin 
dependent diabetes mellitus and peripheral vascular disease, 
and not to the surgery performed by VA in 1997.  His 
bilateral leg pain has been attributed to diabetic peripheral 
neuropathy.  While the appellant developed cellulitis at the 
site of the vein harvest, no competent examiner has indicated 
that this result was more that coincidental to the surgery.  
There is no competent evidence that this surgery weakened his 
right leg or was contraindicated.  There is no competent 
evidence that the appellant did not impliedly consent to the 
surgery.

The appellant is not competent to attribute the post-
operative cellulitis at the vein harvest site to the surgery 
versus diabetes mellitus or peripheral vascular disease.  He 
is not competent to make the medical judgment that it was not 
proper to remove the vein from his right leg in order to 
repair his heart.  He is not competent to determine that a 
vein should have been removed from another location.  
Finally, the appellant's belief, no matter how sincere, that 
a vein harvest from his leg was somehow detrimental to his 
right leg is insufficient to well ground this claim.  See 
Layno, 6 Vet. App. at 465; Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

2.  Left femoral-peroneal bypass with right saphenous vein 
harvest, 1998

In August 1998 the appellant underwent left femoral-peroneal 
bypass with right saphenous vein harvest and metatarsal 
amputation of three toes on his left foot due to gangrene.  
Arteriogram had revealed occlusions of multiple vessels on 
the left.  He had a history of diabetes mellitus, coronary 
artery disease, deep vein thrombosis, hypertension, 
hyperlipidemia, and severe peripheral vascular disease.  He 
had a 4-year history of several ulcerations on the left lower 
extremity.  At discharge his surgical incision sites were 
clean and dry. 

September 1998 notes indicated there was a positive pulse in 
the graft and the skin ulcers were healing.  A September 2, 
1998 noted indicated that the incision was healed.  A 
September 25, 1998 note indicated that the wounds on the left 
leg were secondary to diabetes mellitus and peripheral 
vascular disease.

The claim for benefits under 38 U.S.C.A. § 1151 is not well 
grounded.  Competent evidence of additional disability 
resulting from the right saphenous vein harvest or left 
bypass grafting has not been presented.  Lower extremity 
ulcers were present preoperatively, and there is no competent 
evidence that this second surgery caused or aggravated the 
ulcers.  The leg ulcers have been attributed by competent 
evidence to insulin dependent diabetes mellitus and 
peripheral vascular disease, and not to the surgery performed 
by VA in 1998.  Lower extremity pain has been attributed to 
peripheral neuropathy.  There is no competent evidence that 
this surgery weakened his right leg or was contraindicated.  
There is no competent evidence that the appellant did not 
consent to the surgery.

The appellant is not competent to attribute the post-
operative pain to the surgery versus diabetes mellitus or 
peripheral vascular disease.  He is not competent to make the 
medical judgment that it was not proper to remove the vein 
from his right leg in order to repair the blockage in his 
left leg from peripheral vascular disease.  He is not 
competent to determine that a vein should have been removed 
from another location.  There is no evidence that he did not 
impliedly consent to the surgery.  Finally, the appellant's 
belief, no matter how sincere, that the right vein harvest 
was somehow detrimental to his right leg is insufficient to 
well ground this claim.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez, supra.


ORDER

An increased evaluation for status post trauma of the right 
knee with residual scar and arthritis is denied.  Service 
connection for a left knee disability claimed as secondary to 
service connected post-traumatic right knee with residual 
scar and arthritis is denied.  Service connection under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for residuals of 
vein removal from the right leg is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



